DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on August 3, 2022. Applicant's submission has been entered.
Claims 1-15 are currently pending in the application, and are considered in this Office action, with claims 1-2, 15 amended.
The rejection of claims 1, 2, 15 and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 1 and 9 and cancelling claim 8 was given in a telephone interview with Applicant’s representative D. Arvesen, followed by an email communication.
Please amend the claims as follows: 

Claim 1 is rewritten as follows:
1.	(Currently Amended) A dishwasher comprising:
a tub forming a washing chamber; and
a blowing unit comprising:
a housing having a flow passage, a rotation region separate from the flow passage, and a discharge port;
a blowing fan disposed inside the housing and configured to blow air through the flow passage and into the tub through the discharge port; and
a valve comprising:
a rotation shaft,
an opening/closing part arranged in the flow passage and rotatably coupled to the rotation shaft configured to be rotated from a closed position to close the flow passage to an open position to open the flow passage by blowing of the blowing fan, and
a weight part rotatably coupled to the rotation shaft to rotate by rotating the opening/closing part and positioned in the rotation region on an opposite side of the rotation shaft from the opening/closing part and configured to return the opening/closing part to the closed position from the open position,
wherein the blowing unit further comprises a stopper to restrict a rotation of the valve, and
wherein the stopper is configured such that an end of the stopper is in contact with the opening/closing part when the valve is disposed in the open position. 

Claim 9 is rewritten as follows:
9. (Currently Amended) The dishwasher according to claim [[8]]1, wherein the stopper is configured such that another end of the stopper is in contact with the weight part when the valve is disposed in the closed position.

Claim 8 is cancelled.

Allowable Claims
Claims 1-7, 9-15 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Hiroshi (JP 2003-180599 A), Koichi (JP 2000-180060 A), lwanaga (US 2009/0095330 A1), Keiji (JP 4508251 B2), lwanaga (JP 2008-253544 A).  The prior art of record fails to teach or suggest fairly alone or in combination a dishwasher comprising a valve comprising, inter alia, an opening/closing part arranged in the flow passage, a weight part positioned in the rotation region on an opposite side of the rotation shaft from the opening/closing part and configured to return the opening/closing part to the closed position from the open position, and a stopper configured such that an end of the stopper is in contact with the opening/closing part when the valve is disposed in the open position, as in context of claim 1. Such valve arrangement enables the opening/closing part to be easily rotated even when the pressure of the wind generate from the blowing fan is small, while  also restricting the rotation of the valve after being rotated by a certain predefined angle, and preventing the valve from being further rotated about the rotation shaft than from the open position and colliding with the walls , allows to be less affected by gravity when the valve is rotated, so that the opening/closing part may be easily returned to its original position, and allows to increase flow capacity of the flow passage while not limiting the rotation of the weight part. See Applicant's US PG PUB 2021/0015338 A1 at paras [0092], [0093], [0099, [114], [116]. Claims 2-7, 9-15 are allowed as they are dependent upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                                  
/Joseph L. Perrin/Primary Examiner, Art Unit 1711